EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message from James Eller on August 11, 2021.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of July 12, 2021, has been received and entered into the electronic case file. 
The amendment to the broken line description acts to overcome the previously given objection to the broken line description.  The objection has now been withdrawn.
The amendment to the drawing disclosure, which used color to remove features from the claim, acts to overcome the previously given rejection under 35 USC 112(a) and (b).  The rejection has now been withdrawn.
Examiner’s Amendment to the Broken Line Description
The broken line description is objectionable because it described the “portion of the design shown in the color grey” as not forming part of the claimed design.  The only thing that can be claimed in a Design Application is the design. Portions of the design cannot be unclaimed since the “claim” and the “design” are synonymous. For proper form and further clarity, Counsel for applicant James Eller, authorized the following amendment to the broken line description:

Examiner’s Amendment to the Figure Descriptions
The descriptions for Figs. 1.8 and 1.9 are objectionable because they do not accurately describe the point of view of the drawing and the term “reference” view has no clear meaning in the context of a U.S. Design Patent Application. For accuracy and additional clarity, Counsel for applicant James Eller, authorized the following amendment to the descriptions for Figs. 1.8-1.9 in a phone message on August 11, 2021:
-- 1.8 : Perspective view of the Removable Trolley for Use in a Dishwasher shown in an environment of use.
1.9 : Perspective view of the Removable Trolley for Use in a Dishwasher shown in an environment of use.--
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/T.J.B./Examiner, Art Unit 2917                                                                                                                                                                                                        
/MICHELLE E. WILSON/Primary Examiner, Art Unit 2914